IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE

v. I.D. # 1507016513

MATTHEW D. HAGINS,

Defendant.

Submitted: July 11, 2017
Decided: October 31, 2017

Upon Defendant’s Motion for Postconviction Relief: DENIED

This 31st day of October, 2017, upon consideration of Defendant’s Motion
for Postconviction Relief (the “Motion”) under Superior Court Criminal Rule 61
(“Rule 61”) and the record in this case, it appears to the Court that:
FACTUAL AND PROCEDURAL BACKGROUND
1. Matthew Hagins Was indicted on September 14, 2015 for two counts
of Sex Offender Unlawful Sexual Contact With a Childl and four counts of Rape
Second Degree. The charges stemmed from an interaction between Hagins, then
27 years old, and two girls, ages 13 and 14, Who engaged in sexual intercourse
With Hagins. After the girls reported the encounter to police, Hagins Waived his
Miranda rights and admitted under police questioning to having oral and vaginal

sex With the two girls. Hagins claimed then, as he has throughout these

 

' As a juvenile, Hagins Was convicted of a sex crime.

proceedings, that the sex was consensual and that he believed both girls were over
the age of 18.2

2. Patrick J. Collins, Esquire (“Trial Counsel”) represented Hagins
throughout the case. Hagins faced an 85-year minimum mandatory sentence if
convicted at trial of all charges3 Approximately six months after he was indicted,

4 The charges to

Hagins pleaded guilty to two counts of Rape Second Degree.
which Hagins pleaded guilty carried a statutory penalty of 20 years minimum
mandatory. The State agreed it would cap its Level V recommendation at the
minimum mandatory sentence and would not file a habitual offender petition or a
petition to enhance the sentencing range due to one victim’s age at the time of the
offense.5

3. In connection with his plea, Hagins signed a Truth-in-Sentencing
Guilty Plea form in which he (i) denied he was forced to enter into the plea, and
(ii) acknowledged he was waiving certain constitutional rights, including the right
to proceed to trial and force the State to prove the charges against him. Hagins

also acknowledged on the form that he was satisfied with Trial Counsel’s

representation and that he had been advised fully of his rights.

 

2 D.I. 25, Ex. A.

3 See D.l. 25 at 1. Hagins was eligible to be declared and sentenced as a habitual offender under
11 Del. C. § 4214(a). If declared a habitual offender, Hagins would have faced a 150-year
minimum mandatory sentence.

4 D.I. 8.

5 See ll Del. C. § 4205A.

4. Before accepting the plea, the presiding judge engaged in a colloquy
with Hagins regarding his decision to plead guilty and the rights he was waiving by
so doing. During that hearing, Hagins acknowledged signing the Truth-in-
Sentencing form and confirmed he discussed the form with Trial Counsel.6 The
presiding judge reviewed with Hagins the two charges to which he was pleading
guilty, and Hagins admitted committing each of those crimes.7 The judge also
reviewed with Hagins the constitutional rights he was waiving by pleading guilty,
and the potential sentence he was facing as a result of the guilty plea.8 Hagins
stated that he understood the plea proceedings, that Trial Counsel had answered all
his questions, and that he was not being threatened or promised anything in
exchange for his plea.9 The judge thereafter accepted Hagins’ plea, holding it was
knowing, intelligent, and voluntary. '0

5. While Hagins’ presentence investigation was being conducted, he
filed a motion to dismiss Trial Counsel and to appoint new counsel, along with a
motion to compel the Court to rule on the motion to dismiss Trial Counsel.‘l The
focus of Hagins’ presentence motions was his contention that Trial Counsel had

taken minimal interest in the case and had allowed Hagins to enter the guilty plea

 

6 State v. Hagins, ID No. 1507()16513, at 7-8 (Del. Super. Feb. 8, 2016) (TRANSCRIPT).
7 Id. at 10-11.

8 Id. at 9-10.

9 Id. at 8-10.

10 Id. at 11.

llD.I.12,14.

without allowing him to review his “Rule 16 Discovery in its entirety.”12 Hagins’
motions suggested a desire to withdraw his plea because it was not knowingly,
intelligently, and voluntarily entered. The Court forwarded copies of Hagins’
motions to Trial Counsel and advised Hagins that, because he was represented by
counsel, he could not file motions directly with the Court and the Court would take
no further action on the pending motions.'3

6. On the date of sentencing, however, the Court addressed Mr. Hagins

directly regarding his motions:

THE COURT: Mr. Hagins, you’ve sent the Court a number of pro Se
motions, which I forwarded to your counsel, I believe, under cover of
letter to you in which 1 indicated that the Court would take no action
on your motions because they are pro se and you are represented by
counsel. Do you understand that?

THE DEFENDANT: Yes.

THE COURT: Are you lstill interested in filing a motion to withdraw
your guilty plea?

THE DEFENDANT: No.
THE COURT: So you wish to proceed with sentencing today?
THE DEFENDANT: Yes.14

7. For each rape charge to which he pleaded guilty, Hagins was

sentenced to 25 years at Level V, suspended after ten years for decreasing levels of

 

12 D.I. 12.
'3 D.I. 15.
14 State v. Hagins, ID No. 1507016513, at 3-4 (Del. super. Jun. 10, 2016) (TRANSCRIPT).

4

supervision.15 The Court ordered Hagins to have substance abuse and mental
health evaluations and to complete various counseling programs during his
sentence.

8. Hagins filed this Motion for Postconviction Relief on September 6,
2016.16 He filed a second motion for postconviction relief on May 16, 2017, which
l have treated as a supplement to his original motion (the “Supplemental
Motion”).17 In the two filings, Hagins alleges he was entitled to relief because
Trial Counsel was ineffective for failing to communicate with Hagins, failing to
prepare or investigate the case, and failing to object to use of a 17 year old
conviction for sentence enhancement Hagins also alleges the Court abused its
discretion by accepting his plea and sentencing him knowing he had not reviewed
his “full Rule 16 Discovery.” Finally, Hagins contends new evidence supports his
contention that his conduct did not rise to the level necessary to support a

conviction for Rape Second Degree. At the Court’s request, Trial Counsel

 

15 D.I. 17. The sentence was effective July 21, 2015.

16 D.I. 19. Hagins also filed several requests for appointment of counsel to represent him in
connection with the Motion, along with a request for an evidentiary hearing. The Court denied
those requests. See D.I. 24, 31, 33.

'7 D.I. 29.

supplemented the record and responded to the Motion by affidavit.18 After an
extension of his deadline, Hagins filed a reply in further support of his Motion.19
ANALYSIS
A. Procedural bars to Hagins’ claims

9. Before addressing the merits of any claim for postconviction relief,
this Court first must determine whether the motion procedurally is barred under
Rule 61.20 A motion for postconviction relief may be barred for timeliness and
repetition, among other things. A motion filed under Rule 61 is untimely if it is
filed more than one year after a final judgment of conviction.21 A defendant also is
barred from filing successive motions for postconviction relief.22 The rule further
prohibits motions based on any ground for relief that was not asserted in the
proceedings leading up to the judgment of conviction, unless the movant

demonstrates “cause for relief from the procedural default” and “prejudice from

 

18 D.I. 25. Trial Counsel’s affidavit was filed before Hagins’ Supplemental Motion was filed.
After reviewing the Supplemental Motion, the Court concluded a supplemental affidavit from
Trial Counsel was not necessary.

'9 D.l. 34.

20 Bailey v. State, 588 A.2d 1121, 1127 (Del. 1991); Younger v. State, 580 A.2d 552, 554 (Del.
1990).

2‘ super. Ct. Crim. R. 61(i)(1).

22 Id. 6l(i)(2); see id. 6l(d)(2)(i)-(ii) (regarding the pleading requirements for successive
motions).

violation of the movant’s rights.”23 Finally, the rule bars consideration of any
ground for relief that previously was adjudicated in the case.24

10. Hagins’ Motion, his first under Rule 61, was filed less than a year
after his sentence became final and it therefore is timely and not repetitive. The
Motion alleges ineffective assistance of counsel, which could not be raised at any
earlier stage in the proceedings25 Hagins’ allegations were not previously
adjudicated and the Court therefore may consider the merits of Hagins’ claims.

B. Hagins has not shown Trial Counsel Was ineffective.

11. Hagins contends Trial Counsel was ineffective because he (i) failed to
communicate with Hagins, including providing his complete “Discovery Packet,”
(ii) did not sufficiently prepare for trial or investigate the case, including
interviewing witnesses, filing a motion to suppress Hagins’ statement to police,
and investigating facts that would have resulted in a lesser plea of Rape Fourth
Degree; and (iii) did not object to the Court’s use of a 17 year old juvenile
conviction to enhance Hagins’ sentence.

12. To prevail on a postconviction claim for ineffective assistance of
counsel in the context of a guilty plea, a defendant must establish that (i) counsel’s

representation fell below an objective standard of reasonableness, and (ii) but for

 

23 Id. 61(1)(3).

24 ld. 61(1)(4).

25 Whmle v. Sza¢e, 138 A.3d 1149 (Del. 2016);$¢¢1¢€ v. Evan-Mayes, 2016 wL 4502303, at *2
(Del. Super. Aug. 25, 2016).

counsel’s unprofessional errors, there is a reasonable possibility the defendant
would not have pleaded guilty and instead would have insisted on going to trial.26
There is a strong presumption that counsel’s representation was reasonable.27
Accordingly, a defendant must make specific allegations of actual prejudice and
substantiate them; vague allegations or conclusory statements will not suffice.28

13. As to Trial Counsel’s alleged failure to communicate, Hagins
contends Trial Counsel repeatedly refused to communicate with Hagins and
refused to provide him with copies of certain “mandatory” discovery, including
police reports, witness statements, and forensic reports. Hagins argues his inability
to review these materials left him without full knowledge of the case, and therefore
his plea was not knowing and intelligent, Trial Counsel responds by affidavit that
he communicated with Hagins both in person and by letter, explaining to him the
content of the discovery and the high likelihood that he would be convicted based
on his statement to police and the fact that, regardless of the victims’ purported
willingness to engage in sexual contact with Hagins, they were not of an age
legally to consent to such contact.29 Trial Counsel’s affidavit also explains that the
materials not provided to Hagins, such as witness statements, police reports, and

sexual forensic reports, were provided by the State as a courtesy to Trial Counsel.

 

26 Albury v. State, 551 A.2d 53, 59 (Del. 1988).

27 Wrighl'v. State, 671 A.2d 1353, 1356 (Del. 1996).

28 Id.; Monroe v. State, 2015 WL 1407856, at *5 (Del. Mar. 25, 2015).
29 D.I. 25 at 3-4.

Trial Counsel indicated he described these items to his client, but did not provide
copies in light of the State’s courtesy in providing them and the possible risk to
Hagins’ safety should other inmates learn of the charges against him.30

14. Hagins has not shown that Trial Counsel’s communications fell below
an objective standard of reasonableness Whether provided to Trial Counsel as a
courtesy or under the requirements of Rule 16, Hagins was not entitled to
photocopies of the evidence in Trial Counsel’s possession.31 Trial Counsel’s
affidavit describes several conversations he had with Hagins leading up to the day
of the plea, and Hagins represented to the Court during the plea colloquy that he
understood what was going on and Trial Counsel had answered all his questions
regarding the case. A defendant is bound by the statements he gives during the
plea colloquy absent clear and convincing evidence that he did not understand the

plea agreement, was forced to accept the plea, or was not satisfied with counsel’s

 

30 Id. ar 5.

31 See Super. Ct. Crim. R. 16. Although some of the material may have been subject to
disclosure under Rule 16, the State’s disclosure of such material to Hagins’ counsel, and Trial
Counsel’s description of the evidence to Hagins, was sufficient to inform Hagins of the State’s
evidence. Trial Counsel articulated valid reasons not to provide Hagins with photocopies of
certain materials See State v. Duonnolo, 2001 WL 2822843, at *2 (Del. Super. Jan. 29, 2001)
(“Defendant appears to misunderstand that the disclosure rule contemplates that such disclosures
be made to defense counsel and the information therein then be discussed and shared with the
defendant. The rule does not contemplate that Defendant have each disclosure in his, and not his
attorney's, possession.”)

representation.32 Hagins has not provided clear evidence challenging the Trial
Court’s finding that his plea was knowing, intelligent, and voluntary.

15. As to Trial Counsel’s alleged failure to prepare, Hagins alleges Trial
Counsel failed to interview witnesses and refused to file a motion to suppress
Hagins’ statement to police. Hagins contends that, had Trial Counsel investigated,
he would have discovered facts indicating that Hagins’ conduct did not rise to the
level of Rape Second Degree, but only to Rape Fourth Degree. Specifically,
Hagins alleges the victims “paraded [sic] they both were 18 years of age and the
sexual contact was not forced. Therefore the crime was akin to the offense of 411l
Degree [Rape].”33 In his affidavit, Trial Counsel acknowledges that family
members interviewed by counsel’s mitigation specialist confirmed they were
present in the house while the offense occurred and heard no screams or sounds of
distress, but Trial Counsel asserts those statements would not have altered the fact
that the girls were below the age of legal consent and Hagins confessed to having
sex with them. As to moving to suppress Hagins’ statement, Trial Counsel
retained a forensic psychologist to evaluate Hagins’ capacity to waive his Miranda

rights and stand trial. The psychologist confirmed Hagins’ capacity to knowingly

 

32 Somerville v. State, 703 A.2d 629, 632 (Del. 2008).
33 D.I. 34 at 2.

10

and voluntarily waive his Miranda rights, eliminating any basis to suppress his
statement to police.34

16. Hagins has not met either prong of the Strickland standard with
respect to this argument First, the record establishes that Trial Counsel’s
investigation of the case included retaining a psychologist to evaluate Hagins’
capacity to support a motion to suppress Hagins’ statement. Trial Counsel also
retained a mitigation specialist, who interviewed witnesses regarding their
observations of Hagins and the victims on the night in question. Both actions were
well within the range of reasonableness given the facts of this case, particularly the
age of the victims and their legal incapacity to consent to any sexual contact.
Second, Hagins has not demonstrated any prejudice; he has not identified any basis
on which Trial Counsel could have moved to suppress the statement other than
capacity, and he has not sufficiently explained why his admitted conduct did not
support a plea of Rape Second Degree. Under Delaware law, a person is guilty of
rape in the second degree when the person: “(1) intentionally engages in sexual
intercourse with another person, and the intercourse occurs without the victim’s
consent.”35 Here, given the disparity between the victims’ age and Hagins’ age,
any perceived consent was irrelevant because “a child who has not yet reached that

child’s sixteenth birthday is deemed unable to consent to a sexual act with a person

 

34 D.I. 25 at 2 and Ex. B, C.
35 11Del. C. § 772(3)(1).

11

more than 4 years older than said child.”36 Accordingly, Hagins has not shown
that, had Trial Counsel pursued a different strategy, Hagins’ motion would have
been suppressed or he would not have accepted the State’s plea offer.

17. Finally, as to Trial Counsel’s alleged ineffective assistance at
sentencing, Hagins argues “the Court clearly stated she used an offense from
movant’s juvenile record to enhance the penalties and counsel did not object.”37
Hagins argues SENTAC guidelines “establish a ten-year gap between offenses” for
purposes of sentence enhancement, and that the crime used to enhance his sentence
was a juvenile offense committed more than 17 years before sentencing.38

18. Hagins’ reference to the Court’s use of his juvenile record for
sentence enhancement is not supported by the record. The Court did not refer to or
rely on Hagins’ juvenile conviction as the basis for the sentence imposed, and the
Court sentenced Hagins to the minimum sentence mandated by the crimes to which
he pleaded guilty. Although Hagins was indicted on two charges of Sex Offender
Unlawful Sexual Contact with a Child, which were based on his juvenile
conviction, those charges were dismissed after he entered the plea and were not

considered in connection with his sentence. Accordingly, Trial Counsel was not

ineffective in “failing” to object to something that never occurred.

 

36 11 Del. C. § 761(k).

37 D.I. 34 at 3.

38 Id. at 3. Trial Counsel did not have an opportunity to respond to this allegation because it only
was raised in Hagins’ Supplemental Motion. As no sentencing enhancement occurred in this
case, the Court did not ask Trial Counsel to supplement his affidavit

12

C. Hagins has not shown any judicial abuse of discretion.

19. Hagins argues that the Court abused its discretion by accepting his
plea knowing he had not been given his Rule 16 discovery and therefore could not
knowingly enter his plea.39 Assuming for the sake of argument that the judge who
accepted Hagins’ plea was aware he had not reviewed the police reports, witness
statements, or forensic report, the Court did not abuse its discretion in accepting
Hagins’ plea based on his written and verbal representations that he was not being
forced to take the plea, was satisfied with his counsel’s representations, did not
have any further questions for his counsel, and was in fact guilty of the conduct for
which he was charged. l\/Ioreover, as explained above, Hagins was not entitled to
photocopies of the evidence the State provided to Trial Counsel.

D. Hagins has not shown any “new” evidence supports postconviction
relief.

20. Finally, Hagins argues he “has discovered new evidence that the
teenage victims though under 18 continue[] to parade about under the guise of
being 18.”‘10 Hagins contends the victims “continue to beguile unsuspecting
persons that they are 18 . . . and . . . this fact needs to be investigated by
professionals in order to protect [Hagins].”41 Based on this “new evidence,”

Hagins asserts the victims “should not be allowed to cause him to spend 20 years

 

39 Hagins incorrectly asserts that the judge who sentenced him was the same judge who accepted
his plea.

40 D.I. 34 at 4.

41 Ia’.

13

in prison when they knowingly, willfully, and intentionally participated in
consensual sex acts with an older person.”42

21. As set forth above, the charges to which Hagins pleaded guilty do not
require any evidence of the victims’ lack of consent other than their age. That is,
because they were under 16 and Hagins was more than four years older, the sexual
acts to which Hagins admitted constituted Rape Second Degree, regardless of how
the victims portrayed themselves or their perceived willingness to participate in the

sexual acts. Accordingly, the “new evidence” Hagins claims to have does not

entitle him to relief.

For all the foregoing reasons, Matthew D. Hagins’ Motion for

Postconviction Relief is DENIED. IT IS SO ORDERED.

AK`gbi'H\/l. L£e@i>f)w, Judge
Original to Prothonotary

cc: Diana Dunn, Deputy Attorney General
Matthew D. Hagins, pro se (SBI No. 403578)

 

 

42 Id.
14